Fourth Court of Appeals
                               San Antonio, Texas
                                     August 5, 2016

                                  No. 04-16-00326-CV

                            In the Interest of D.C., a Child,


                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-01427
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
     Appellant’s Motion for Extension of Time is hereby GRANTED. NO FURTHER
EXTENSIONS OF TIME WILL BE ALLOWED. Time is extended to August 8, 2016.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court
                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas


                                                August 5, 2016

                                             No. 04-16-00326-CV

                                        In the Interest of D.C., a Child,


                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-PA-01427
                        Honorable Barbara Hanson Nellermoe, Judge Presiding


                                                ORDER
     Appellant’s Motion for Extension of Time is hereby GRANTED. NO FURTHER
EXTENSIONS OF TIME WILL BE ALLOWED. Time is extended to August 8, 2016.




                                                            /s/ Jason Pulliam
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                            /s/ Keith E. Hottle
                                                            Keith E. Hottle
                                                            Clerk of Court




Entered this 5th day of August, 2016.                                                Vol ____ Page _____